DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the second component is arranged between that first component and the 
second component”, it is unclear whether the Applicant intended to recite “wherein the second component is arranged between that first component and the third component”.   Appropriate correction is required.   
	Claims 2-10 are rejected for at least the reason of their respective direct or indirect dependency from independent claim 1.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahnlen et al. (US 2019/0061042)
With regard to claims 1 and 11, Hahnlen teaches a welded assembly (FIG. 1) comprising: a first component (112) comprising an aluminum material (cl. 7 & 12; para. [0017]); a second component (114) comprising stainless steel (para. [0017]), and welded to the first component (112) by an ultrasonic weld (para. [0018]); and a third component (104) comprising a steel material (para. [0020]-[0021]), and welded to the first component (112) with a resistance spot weld (para. [0005]), wherein the second component is arranged between the first component and the second component (FIG. 1).   Hahnlen does not explicitly teach the resistance spot weld encompassing at least a portion of the ultrasonic weld; however, as it is explicitly illustrated in FIG. 1 that a RSW joint 160 includes an area 162 of the RSW joint 160, and as the citation explicitly teaches: “the first part 112 is joined to the second part 114 using an ultrasonic addidtive manufacturing (UAM) welding process, thereby creating a UAM interface 116 between the first part 112 and the second part 114”, para. [0018] as illustrated in at least FIG. 1, it is submitted that modifying the power level of device that generates the RSW Joint would result in the RSW Joint growing in size to thereby encompass a portion of the ultrasonic weld.   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hahnlen reference, such that the resistance spot weld encompassing at least a portion of the ultrasonic weld for the purpose of providing an ehanced weld of the subject components.   With regard to claim 11 which relates to a method of forming a welded assembly and includes the same recitations to those of claim 1 which relates to a welded assembly, with respect to the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed, and vice-versa.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 
With regard to claims 2 and 12, Hahnlen teaches the resistance spot weld (a RSW joint 160 includes an area 162 of the RSW joint 160) is sealed from coming into contact with an electrolyte from a surrounding environment (FIG. 1).
With regard to claims 3 and 13, while Hahnlen does not explicitly teach an e-coating layer separating the third component from the first and second components, wherein the resistance spot weld passes through the e-coating layer, Hahnlen does teach “vehicle body assembly 100 can be e-coated and subjected to painting processes (not shown), including curing or baking paint applied to the vehicle body assembly 100”, para. [0026], and as such, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hahnlen reference to include an e-coating layer as claimed to provide for an enhanced coupling between the claimed surfaces.   
With regard to claim 4, Hahnlen teaches an adhesive layer separating the third component from the first and second components, wherein the resistance spot weld passes through the adhesive layer (“Although the roof component 110 (e.g., the first component) is described as being secured to the vehicle body component 120 (e.g., the second component) using RSW, other types of securing are contemplated, such as rivets, structural adhesives, other fusion and solid-state welding processes, nuts and bolts, screws, etc.”, para. [0022]).
With regard to claim 5, although Hahnlen does not explicitly teach the resistance spot weld encompasses at least a portion of each of the first component, the second component, and the third component; however, as it is explicitly illustrated in FIG. 1 that a RSW joint 160 includes an area 162 of the RSW joint 160, and as the citation explicitly teaches: “the first part 112 is joined to the second part 114 using an ultrasonic addidtive manufacturing (UAM) welding process, thereby creating a UAM interface 116 between the first part 112 and the second part 114”, para. [0018] as illustrated in at least FIG. 1, it is submitted that modifying the power level of device that generates the RSW Joint would result in the RSW Joint growing in size to thereby encompass a portion of the ultrasonic weld.   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hahnlen reference, such that the resistance spot weld encompassing at least a portion of the ultrasonic weld for the purpose of providing an enhanced weld of the subject components.   
With regard to claim 6, although Hahnlen does not explicitly teach the limitation in a plane parallel to an interface between the first component and the second component, an area of the ultrasonic weld completely encompasses an area of the resistance spot weld; however, however, as it is explicitly illustrated in FIG. 1 that a RSW joint 160 includes an area 162 of the RSW joint 160, and as the citation explicitly teaches: “the first part 112 is joined to the second part 114 using an ultrasonic addidtive manufacturing (UAM) welding process, thereby creating a UAM interface 116 between the first part 112 and the second part 114”, para. [0018] as illustrated in at least FIG. 1, it is submitted that modifying the power level of device that generates the RSW Joint would result in the RSW Joint growing in size, and thereby an area of the ultrasonic weld completely encompasses an area of the resistance spot weld.   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hahnlen reference, such that an area of the ultrasonic weld completely encompasses an area of the resistance spot weld; for the purpose of providing an enhanced weld of the subject components.   
 With regard to claim 7, although Hahnlen does not explicitly teach the second component is arranged in a depression in the first component, it is submitted that such an adaptation of the first component (namely a depression) would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of an obvious change in shape as no unexpected results and/or is said feature identified as being critical to the functional aspects of the subject invention; and as such, such a modification it is respectfully submitted as an obvious change in shape (see MPEP 2144 – IV.B. Changes in Shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)).   
With regard to claim 8, Hahnlen teaches the aluminum material is an aluminum alloy (“the first and second materials may include steels, steel alloys, aluminum, aluminum alloys, magnesium, magnesium alloys, etc.”, para. [0038]).   
With regard to claim 9, Hahnlen teaches the stainless steel is a grade 316 stainless steel (“As previously discussed, the first and second materials may include steels, steel alloys, aluminum, aluminum alloys, magnesium, magnesium alloys, etc”, para. [0038]).
With regard to claim 10, Hahnlen teaches the steel material is a galvannealed steel (“As previously discussed, the first and second materials may include steels, steel alloys, aluminum, aluminum alloys, magnesium, magnesium alloys, etc”, para. [0038]).
With regard to claim 14, Hahnlen teaches arranging an adhesive layer on the stack before resistance spot welding, wherein the adhesive layer is arranged between the e-coating layer and the third component (“Although the roof component 110 (e.g., the first component) is described as being secured to the vehicle body component 120 (e.g., the second component) using RSW, other types of securing are contemplated, such as rivets, structural adhesives, other fusion and solid-state welding processes, nuts and bolts, screws, etc.”, para. [0022]).
With regard to claim 15, while Hahnlen does not explicitly teach the limitation of the resistance spot weld encompasses at least a portion of each of the first component, the second component, and the third component; however, as it is explicitly illustrated in FIG. 1 that a RSW joint 160 includes an area 162 of the RSW joint 160, and as the citation explicitly teaches: “the first part 112 is joined to the second part 114 using an ultrasonic addidtive manufacturing (UAM) welding process, thereby creating a UAM interface 116 between the first part 112 and the second part 114”, para. [0018] as illustrated in at least FIG. 1, it is submitted that modifying the power level of device that generates the RSW Joint would result in the RSW Joint growing in size to thereby encompass a portion of the ultrasonic weld.   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hahnlen reference, such that the resistance spot weld encompassing at least a portion of the ultrasonic weld for the purpose of providing an enhanced weld of the subject components.   
With regard to claim 16, although Hahnlen does not explicitly teach in a plane parallel to an interface between the first component and the second component, an area of the ultrasonic weld completely encompasses an area of the resistance spot weld, however, as it is explicitly illustrated in FIG. 1 that a RSW joint 160 includes an area 162 of the RSW joint 160, and as the citation explicitly teaches: “the first part 112 is joined to the second part 114 using an ultrasonic addidtive manufacturing (UAM) welding process, thereby creating a UAM interface 116 between the first part 112 and the second part 114”, para. [0018] as illustrated in at least FIG. 1, it is submitted that modifying the power level of device that generates the RSW Joint would result in the RSW Joint growing in size, and thereby an area of the ultrasonic weld completely encompasses an area of the resistance spot weld.   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hahnlen reference, such that an area of the ultrasonic weld completely encompasses an area of the resistance spot weld; for the purpose of providing an enhanced weld of the subject components.   
With regard to claim 17, although Hahnlen does not explicitly teach arranging the second component in a depression in the first component before ultrasonic welding, it is submitted that such an adaptation of the first component (namely a depression) would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of an obvious change in shape as no unexpected results and/or is said feature identified as being critical to the functional aspects of the subject invention; and as such, such a modification it is respectfully submitted as an obvious change in shape (see MPEP 2144 – IV.B. Changes in Shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)).   
With regard to claim 18, Hahnlen teaches the aluminum material is an aluminum alloy (“the first and second materials may include steels, steel alloys, aluminum, aluminum alloys, magnesium, magnesium alloys, etc.”, para. [0038]).   
With regard to claim 19, Hahnlen teaches the stainless steel is a grade 316 stainless steel (“As previously discussed, the first and second materials may include steels, steel alloys, aluminum, aluminum alloys, magnesium, magnesium alloys, etc”, para. [0038]). 
With regard to claim 20, Hahnlen teaches the steel material is a galvannealed steel (“As previously discussed, the first and second materials may include steels, steel alloys, aluminum, aluminum alloys, magnesium, magnesium alloys, etc”, para. [0038]).
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761